Based upon information contained in I.C. File LH-0258 and upon an investigation made by the State Treasurer's Office, the Full Commission make the following:
FINDINGS OF FACT
1. The deceased, Gregory Keith Martin, was an eligible law enforcement officer with the Jonesville Police Department on October 5, 1996.
2. The deceased came to his death as a result of a massive head trauma caused by a gunshot wound while in the course and scope of his official duties and while in the discharge of his official duties as a law enforcement officer.
3. He was survived by his wife, Mrs. Lisa Boles Martin.
* * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission make the following
CONCLUSIONS OF LAW
1. The deceased, Gregory Keith Martin, was an eligible law enforcement officer as defined in N.C. Gen. Stat. Section143-166.2 (d) at the time of his death on October 5, 1996.
2. The deceased was killed in the line of duty, as defined by N.C. Gen. Stat. Section 143-166.2 (c).
3. The deceased is survived by his wife, Mrs. Lisa Boles Martin, who meets the definition of spouse contained in N.C. Gen. Stat. Section 143-166.2 (e).
4. The State of North Carolina is obligated to pay the wife the sums called for in N.C. Gen. Stat. Section 143-166.3.
AWARD
There is hereby awarded to Mrs. Lisa Boles Martin the sum of $10,000.00, said payment to be made from funds appropriated to the State Treasurer for that purpose. Thereafter, she shall be paid the sum of $5,000.00 annually until the total sum, including the initial payment, reaches $25,000.00, provided she remains unmarried during said time.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments pursuant hereto.
No costs are assessed before the Commission.
This the 20th day of February, 1997.
                                  S/ ____________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING: S/ ____________ THOMAS J. BOLCH COMMISSIONER
S/ ____________ LAURA K. MAVRETIC COMMISSIONER
JHB/nwm
02/19/97